EXHIBIT 10.1

 
SETTLEMENT  AGREEMENT FOR SENIOR CONVERTIBLE NOTE
 
This SETTLEMENT (this "Settlement Agreement"), dated December 5, 2008, is
entered into by and between ZAP, Inc., a California corporation (the
"Company")  and AL YOUSUF LLC (hereafter, jointly and individually referred to
as "Releasing Party"). The Company and Releasing Party are sometimes referred to
hereafter as a "Party" or collectively as the "Parties".
 
WITNESSETH:
 
WHEREAS, the Company and Releasing Party entered into a Securities Purchase
Agreement dated May 8, 2008 (the "Note Purchase Agreement"), whereby Releasing
Party purchased a 8% Senior Convertible Note (the "8% Senior Convertible Note").
The note has a principle amount of $475,000 plus interest due on November 8,
2008.
 
WHEREAS, Releasing Party and the Company mutually wish to terminate and cancel,
the 8% Senior Convertible Note.
 
WHEREAS, the parties hereto have agreed to provide for the terms of the
cancellation of the Agreements by entering into this Settlement Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth above, and the mutual
covenants set forth in this Settlement Agreement, and intending to be legally
bound hereby, the parties do hereby agree as follows:
 


 
ARTICLE I
 
SETTLEMENT; REPRESENTATIONS AND WARRANTIES
 
1.1           Settlement Amount. In consideration of the release by Releasing
Party of the Company from any and all known liabilities concerning and/or
arising from the Agreements and all the transactions, obligations or commitments
made in the Agreements, the Company hereby agrees to issue to Releasing Party
2,140,974  shares of common stock in connection with the conversion of
outstanding debt and interest due, pursuant to the 8% Convertible Note payable
within 5 business days from the date hereof (the consideration described herein
this paragraph 1.1 shall be referred to herein as, the "Settlement Amount"). It
is expressly acknowledged and agreed that the Company's obligation to make the
payment is due and payable to Releasing Party by the stated deadline. It is
expressly acknowledged and agreed between the parties that the Company shall
have no other obligations (including to make any other monetary payments or
provide any other type of consideration or compensation) in connection with this
Settlement Agreement. The Releasing Party hereby confirms that such Purchaser
has not transferred to any other person, entity, association, affiliate or the
like any of the Agreements, or underlying securities acquired by such Releasing
Party pursuant to the Agreements, and shall return to the Company original copy
of the 8% Senior Convertible Note within 5 business days from the date hereof.
 
 
 

 
 
[Signature page to follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement on the
date first above written.
 
 

  ZAP     a California corporation                
By:
/s/ Steven Schneider       Name: Steven Schneider       Title:   Chief Executive
Officer          

 
 
 
 

AL YOUSUF LLC            
By:
/s/ Eqbal Al Yousuf     Name: Eqbal Al Yousuf, President              

 


 

 
 
 

--------------------------------------------------------------------------------

 